     Case: 4:20-cv-00007-DMB-JMV Doc #: 81 Filed: 04/27/20 1 of 2 PageID #: 1579


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

MICHAEL AMOS, et al.                                                                  PLAINTIFFS

V.                                                                     NO. 4:20-CV-7-DMB-JMV

TOMMY TAYLOR, et al.                                                                DEFENDANTS


                                              ORDER

        On February 24, 2020, the Court, on the parties’ joint motion, issued an order providing:

        The plaintiffs have thirty days from the date of this order to supplement the briefing
        and evidence in support of their [January 24, 2020, Emergency Motion for
        Temporary Restraining Order and Preliminary Injunction]. The defendants have
        thirty days from the date of filing of the supplementation to respond. The plaintiffs
        have fifteen days from the date of filing of the response to reply.

Doc. #55. On April 1, 2020, the Court, again on the parties’ joint motion, extended the briefing

schedule such that “[t]he plaintiffs have until May 1, 2020, to supplement their injunction motion;

the defendants have until June 1, 2020, to respond; and the plaintiffs may reply on or before June

16, 2020.” Doc. #69 at 2.

        On April 24, 2020, the parties filed another joint motion to modify the briefing schedule,

asking that the plaintiffs’ supplementation deadline be extended until May 22, 2020, that the

defendants’ response deadline be extended until June 22, 2020, and that the plaintiffs’ reply

deadline be extended until July 7, 2020. Doc. #80 at 1. As grounds, the parties represent:

        The parties have conferred again and are in agreement that the deadlines relative to
        the parties’ briefing should be extended for good cause again given the continued,
        well-documented circumstances that the parties and their counsel are facing with
        regard to COVID-19, including but not limited to Defendants’ continued inability
        to conduct expert inspections of Parchman (which counsel must attend), related
        travel issues, hotel availability, and other challenges such as ongoing negotiations
        towards a supplemental document production by Defendants to Plaintiffs.

Id. at 3.

        Upon consideration, the joint motion [80] is GRANTED. The plaintiffs have until May
    Case: 4:20-cv-00007-DMB-JMV Doc #: 81 Filed: 04/27/20 2 of 2 PageID #: 1580


22, 2020, to supplement their injunction motion; the defendants have until June 22, 2020, to

respond; and the plaintiffs have until July 7, 2020, to reply.

       SO ORDERED, this 27th day of April, 2020.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
